Exhibit 10.8

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (hereinafter, “Agreement”) shall be
effective December 11, 2015 (hereinafter, “Effective Date”), by and among ALST
CASINO HOLDCO, LLC, a Delaware limited liability company (“Holdco”), ALIANTE
GAMING, LLC, a Nevada limited liability company (“Aliante Gaming” and with
Holdco (the “Company”), and ROBERT SCHAFFHAUSER (hereinafter, “Executive”).  The
term “Company” used herein shall refer to Holdco or to Aliante Gaming, or all of
them, as may be appropriate.

 

RECITALS

 

WHEREAS, the Company desires to employ Executive as Chief Financial Officer of
the Company on the terms and conditions set forth herein; and

 

WHEREAS, Executive desires to accept employment as Chief Financial Officer of
the Company on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (hereinafter, each, a “Party” and, collectively, the “Parties”) agree
that the foregoing Recitals are true and as follows:

 

AGREEMENT

 

1.                                      DEFINITIONS.

 

In addition to certain terms defined elsewhere in this Agreement, the following
terms shall have the following respective meanings:

 

1.1                               “Affiliate” shall mean any Person who
controls, is controlled by, or is under common control with the Company
including, without limitation, any parent or subsidiary company, affiliate,
owner and/or investor.

 

1.2                               “Aliante Casino + Hotel” shall mean the casino
and hotel and related amenities being operated by Aliante Gaming, LLC.

 

1.3                               “Base Salary” shall have the meaning as
provided in Section 4.1 below.

 

1.4                               “Board of Managers” shall mean the governing
Board of the Company.

 

1.5                               “Business Day” shall mean any day other than a
weekend day, a federal or Nevada State holiday or a vacation day for the
Executive.

 

1.6                               “Cause” shall mean:

 

(a)                                 habitual intoxication and/or drug addiction;

 

(b)                                 a charge with or conviction of a criminal
offense constituting a felony or any other criminal offense involving theft,
fraud, embezzlement or misappropriation;

 

(c)                              entry of judgment against Executive in a civil
action involving a claim of theft, fraud, embezzlement or misappropriation;

 

EXECUTIVE’S INITIALS:

 

 

 

1

--------------------------------------------------------------------------------


 

(d)                                any failure or refusal to observe or comply
with any of the material terms or provisions hereof or any failure to observe or
comply with any other provision of this Agreement following notice from the
Company;

 

(e)                                  material inattention to the Company’s
business;

 

(f)                                   any intentional failure or refusal to
comply with a reasonable directive of the Board of Manager’s, or any intentional
failure or refusal to observe or comply with any material Company policy,
rule or regulation that may be established from time to time by the Board of
Managers;

 

(g)                                any acts or omissions which constitute
misconduct, dishonesty towards, fraud upon, or deliberate injury or attempted
injury to, the Company;

 

(h)                                by reason of Executive’s personal violation
of any relevant State and/or Federal laws, rules and/or regulations with regard
to occupational health and safety, discrimination or harassment;

 

(i)                                    Executive’s intentional violation of any
law, rule or regulation of any governmental or regulatory body material to the
business of the Company;

 

(j)                                   failure or refusal to timely apply for,
denial, revocation or suspension of a license and/or qualification and/or any
adverse determination regarding the Executive’s suitability by the Gaming
Authorities whose consent, approval, license, waiver, order determination of
suitability or other authorization is required in connection with the operation
of the Company or its Affiliates; and/or

 

(k)                                 reasonable determination of the Company that
Executive’s continued relationship with the Company may adversely affect the
licensing status of the Company or any Affiliate with any gaming or other
regulatory agency.

 

1.7                               “Change in Control” shall mean:

 

(a)                                 any person or entity becoming the beneficial
owner, directly or indirectly, of equity of the Company representing fifty (50%)
percent of the total voting power of all its then outstanding voting equity;

 

(b)                               a merger or consolidation of the Company in
which its voting equity immediately prior to the merger or consolidation do not
represent, or are not converted into securities that represent, a majority of
the voting power of all voting securities of the surviving entity immediately
after the merger or consolidation;

 

(c)                                  a Sale, liquidation or dissolution of the
Company;

 

(d)                                 an appointment of an asset manager for all
or any portion of the Aliante Casino + Hotel; or

 

(e)                                  any declaration by the Incumbent Board that
a Change in Control has occurred as set forth in subparagraphs (a) — (d) above.

 

1.8                               “Company Property” shall mean all tangible and
intangible items and materials which are created, compiled, received or
otherwise possessed by the Company during the course of the

 

EXECUTIVE’S INITIALS:

 

 

2

--------------------------------------------------------------------------------


 

Executive’s employment with the Company, all tangible and intangible items and
materials provided by the Company to the Executive, or to which the Executive
has access in the course of his employment, including, without limitation, all
files, records, documents, programs, drawings, specifications, memoranda, notes,
reports, manuals, equipment, computer disks, DVDs, other similar items relating
to or emanating from the Company, its Affiliates or their respective agents or
customers, whether prepared by the Executive or others, and any and all copies,
abstracts and summaries thereof.

 

1.9                               “Confidential Information” shall mean
confidential and proprietary information and trade secrets of the Company and
Affiliates including, without limitation, information and data with respect to:
(i) the identity of the investors in the Company, its owners and Affiliates;
(ii) the holdings, contractual agreements (including this Agreement), intangible
assets, and intellectual property portfolio of the Company and Affiliates
including, without limitation, trademarks and trade names, processes, systems,
concepts, formulae, software, databases, inventions, data, forecasts, methods of
doing business, business opportunities, marketing plans and strategies, business
plans or practices, business operations, employees, research and development
products or information, market knowledge, sales objectives and strategies, know
how and other forms of material non-public information of such companies;
(iii) the past, present and future confidential business relationships, client
lists, actual and potential customer lists, sponsor lists, investment
opportunities and investment plans of the Company and Affiliates, (iv) the
historical financial information, financial projections, strategic plans,
marketing research, pricing information and accounting and financing data and
customer information of the Company and Affiliates, and (v) third party
information which Company has a duty to maintain as confidential.  Confidential
Information shall include information concerning the Company’s or any
Affiliate’s customers and/or employees, such as their identity, address, or any
other information kept by the Company or any Affiliate concerning its customers
and/or employees regardless of whether such information has been reduced to
documentary or tangible form.  Executive acknowledges and agrees that the
Confidential Information constitutes trade secrets and/or proprietary
information of the Company.  All such Confidential Information shall constitute
the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents, registrations and other rights
in connection therewith, including all originals and copies thereof in any
form.  Confidential Information may exist in electronic, written, visual, verbal
or audio form, or some combination thereof, and its form does not affect whether
the information is within the scope of the definition of Confidential
Information set forth in this Section.  There is no requirement that Company’s
Confidential Information be marked with any legend or notation confirming its
confidential status to be afforded protection under this paragraph.  Whenever
Confidential Information is incorporated into a new document, electronic file,
notes or other tangible media, such media shall become and be construed to be
Confidential Information, subject to all of the terms and conditions set forth
in this Agreement.

 

1.10                        “Discharge For Cause” shall have the meaning
ascribed to it in Section 6.1 below.

 

1.11                        “Discharge Without Cause” shall have the meaning
ascribed to it in Section 6.2 below.

 

1.12                        “EBITDA” shall mean earnings before interest, taxes,
depreciation and amortization of the Company, adjusted for any costs related to
(i) any refinancing transaction, (ii) any equity transaction, (iii) any Company
tax matter, (iv) any LTI Payment and Salary Termination Payment(s) or (v) any
other matter or transaction unrelated to the operation of the Company.

 

1.13                        “Gaming Authorities” shall mean the state and local
governmental, regulatory and administrative authorities, agencies, boards and
officials responsible for or involved in regulation of gaming, gaming activities
or the operations of the Company in any jurisdiction and, within the State of
Nevada, specifically, the Nevada Gaming Commission and the Nevada State Gaming
Control Board.

 

1.14                        “Indemnifiable Action” shall have the meaning
ascribed to it in Section 9 below.

 

EXECUTIVE’S INITIALS:

 

 

3

--------------------------------------------------------------------------------


 

1.15                        “Initial Term” shall have the meaning ascribed to it
in Section 2 below.

 

1.16                        “Performance Bonus” shall have the meaning ascribed
to it in Section 4.2 below.

 

1.17                        “Person” shall mean a natural person, any form of
business and any other non-governmental legal entity including, but not limited
to, a corporation, partnership, trust, or limited liability company.

 

1.18                        “Restriction Period” shall have the meaning ascribed
to it in Section 7.3.

 

1.19                        “Salary Termination Payment” shall have the meaning
ascribed to in Section 6.2(b).

 

1.20                        “Sale” shall mean the sale of greater than 75% of
the membership interests of Aliante Gaming or of Holdco, or a sale of
substantially all the assets of the Aliante Gaming or of Holdco.

 

1.21                        “Sales Price” shall mean shall mean the:  (i) in the
case of the sale of 100% of the membership interests of Aliante Gaming or of
Holdco or the sale of substantially all of the assets of Aliante Gaming or
Holdco, the amount of cash and fair market value of other consideration paid by
the purchaser in a Sale, plus the amount of the Company’s liabilities assumed in
the Sale, with the amount of such liabilities determined in accordance with
GAAP; or (ii) in the case of the sale of less than 100% of the membership
interests of Aliante Gaming or of Holdco, the amount of cash and fair market
value of other consideration paid by the purchaser in a Sale, plus the amount of
the Company’s liabilities assumed in the Sale, with the amount of such
liabilities determined in accordance with GAAP, adjusted into the amount which
such consideration would equal if the Sale had been of 100% of the membership
interests of Aliante Gaming or Holdco. [ For purposes of illustration only, if
75% of the membership interests were sold for $100,000,000, then the Sales Price
would be calculated as follows:    $100,000,000= 0.75x;  x= $133,333,333.  The
Sales Price would equal $133,333,333.]

 

1.22                        “Subsequent Term” shall have the meaning ascribed to
it in Section 2 below.

 

1.23                        “Term” shall have the meaning ascribed to it in
Section 2 below.

 

1.24                        “Total Disability” shall mean a mental or physical
incapacity which prevents the Executive from performing, with or without
reasonable accommodation, the essential functions of his position with the
Company for a minimum period of ninety (90) days, as determined in accordance
with Section 6.4 of this Agreement.

 

2.                                      TERM.

 

Subject to Section 6 hereof, the term of the Executive’s employment hereunder
shall commence on December 9, 2015 unless otherwise mutually agreed upon by
Executive and the Company and shall terminate two (2) years thereafter
(hereinafter, “Initial Term”). Notwithstanding the foregoing, this Agreement
shall automatically renew for successive one year periods (hereinafter,
“Subsequent Term”) unless: (1) employment is otherwise terminated in accordance
with Section 6; or (2) either Party has notified the other in writing at least
ninety (90) days prior to the otherwise scheduled expiration of the Initial Term
or Subsequent Term of its intent not to renew upon expiration thereof.  For
purposes of this Agreement, unless and except to the extent the context
otherwise specifically requires, “Term” shall mean the cumulative period that
includes the Initial Term and every Subsequent Term, as applicable.

 

EXECUTIVE’S INITIALS:

 

 

4

--------------------------------------------------------------------------------


 

3.                                      POSITION AND RESPONSIBILITIES.

 

3.1                               Employment.  The Company hereby employs
Executive as Chief Financial Officer and the Executive hereby accepts such
employment with the Company with the responsibilities set forth in Section 3.2
below and upon such other terms and conditions as are stated in this Agreement.

 

3.2     Responsibilities.  In his role as Chief Financial Officer, the Executive
shall report directly to the Board of Managers, the President and General
Manager of the Company.  Executive shall have such responsibilities as are
commensurate with said title and/or as reasonably assigned and/or directed by
the Company, from time to time, which may include duties for one or more
Affiliates of the Company.  In performing the Executive’s duties hereunder, the
Executive shall perform such duties subject to supervision and in accordance
with the written policies and directives established by the Company.

 

3.3                               Time and Effort.  Executive shall devote his
full time and attention to the business and affairs of the Company and shall use
all reasonable efforts, skills and abilities to promote the Company’s
interests.  The Executive shall not be precluded from engaging in charitable
and/or community affairs provided that said affairs do not interfere with the
Executive’s ability to perform his duties to the Company.

 

4.                                      COMPENSATION.

 

4.1                               Base Salary.  The Executive’s initial
annualized salary shall be Two Hundred and Seventy Five Thousand Dollars and
00/100 Cents ($275,000.00) (hereinafter, “Base Salary”), payable in accordance
with the Company’s regular payroll practices. Executive shall be entitled to the
Salary Termination Payment in the event of a Change in Control of the Company.

 

4.2                               Performance Bonus.  Executive shall be
eligible for an annual Performance Bonus up to forty percent (40%) of the amount
of Executive’s Base Salary based upon performance relative to the agreed upon
budget for the relevant fiscal year.  The amount of any Performance Bonus shall
be determined in the sole and absolute discretion of the Board of Managers.

 

4.3                               Deductions.  Executive’s compensation,
including, but not limited to, Executive’s Base Salary and Performance Bonus, if
any, shall be subject to deduction of all applicable taxes, customary
withholdings and such other deductions as the Company is from time to time
required to make pursuant to applicable law, rule, governmental regulation or
order and/or Executive’s written request.

 

4.4                               Entire Compensation.  The compensation and
benefits provided in this Agreement shall constitute full payment for the
services to be rendered by the Executive to the Company.

 

5.                                      EXPENSE REIMBURSEMENT AND PERQUISITES.

 

5.1                               Business Expense Reimbursement.  In accordance
with applicable Company policies, the Executive shall be entitled to receive
reimbursement by the Company for all out-of-pocket expenses actually and
reasonably incurred by Executive in performing services under this Agreement
and/or on behalf of the Company, subject to Executive’s provision of
documentation to substantiate the incurrence and payment of such expenses on
behalf of the Company.  Notwithstanding anything herein to the contrary,
Executive shall not be entitled to reimbursement for expenses incurred by him in
connection with regular commuting to and/or from work.

 

EXECUTIVE’S INITIALS:

 

 

5

--------------------------------------------------------------------------------


 

5.2                               Pension and Welfare Benefit Plans.  The
Executive shall be entitled to participate in employee pension and welfare
benefit programs and plans, consistent with the terms and conditions of such
programs and plans, made available to the Company’s executive employees
generally, as such programs may be in effect and/or modified from time to time
during the Term including without limitation, such pension, profit-sharing,
401(k), medical, dental, hospitalization, life insurance, accidental death and
dismemberment plans and short-term and long-term disability as may be in effect
from time to time during the Term.

 

5.3                               Vacation/Holiday Programs and Other Benefit
Plans. The Executive shall be entitled to three (3) weeks’ vacation during the
Initial Term and such Subsequent Term, and shall participate in all holiday
programs and other benefit plans made available to the Company’s executive
employees generally, as such programs may be in effect and/or modified from time
to time.

 

5.4                               Other Perquisites.  During the Term, Executive
shall also be entitled to any other perquisites made available to the Company’s
executives in accordance with the terms and conditions of Company policies
regarding the same as may be in effect and/or modified from time to time.

 

6.                                      TERMINATION.

 

6.1.                            Discharge For Cause. Company may discharge the
Executive and thereby terminate his employment hereunder for Cause at any time
during the Initial Term or Subsequent Term by giving written notice of
termination to the Executive of the Company’s election to terminate his
employment for Cause; such termination shall be effective as of the date of
delivery of such notice to the Executive.  In the event the Executive’s
employment is terminated by the Company for Cause, the Executive shall be
entitled to:

 

(a)                                 the portion, if any, of the Executive’s Base
Salary which remains unpaid for the period up to the date of termination;

 

(b)                                 reimbursement for expenses actually and
reasonably incurred but not yet reimbursed by the Company; and

 

(c)                                any other accrued compensation and accrued
benefits to which the Executive may otherwise be entitled under applicable
plans, programs and agreements of the Company or as provided for, or as
otherwise required by applicable law (excluding any Performance Bonus).

 

The Executive’s entitlement to the foregoing shall be without prejudice to the
right of the Company to claim or sue for any damages or other legal or equitable
remedy to which the Company may be entitled as a result of any act constituting
Cause as defined herein; provided, however, that the Company shall not be
entitled to offset the amounts to which the Executive is entitled under this
Section against any damages claimed by the Company.

 

6.2                               Discharge Without Cause.  The Company may
terminate the Executive’s employment without Cause at any time during the Term
by giving written notice of termination to the Executive of the Company’s
election to terminate his employment without Cause. In the event that the
Executive’s employment is terminated by the Company without Cause, such
termination shall be effective immediately, unless a later date is stated, upon
delivery of a written notice of such termination from the Company to the
Executive, and the Executive shall be entitled to:

 

EXECUTIVE’S INITIALS:

 

 

6

--------------------------------------------------------------------------------


 

(a)                                 the portion, if any, of the Executive’s Base
Salary which remains unpaid for the period up to the date of termination;

 

(b)                                 an amount (“Salary Termination Payment”)
equal to the Base Salary; paid in equal installments over a twelve (12) month
period from the date of termination of Executive’s employment without Cause, in
accordance with the Company’s regular payroll practices but subject to Sections
11 and 7.2 of this Agreement, if applicable; provided, however, the Salary
Termination Payment shall be paid in a lump sum payment in the event of a Change
in Control.

 

(c)                                  reimbursement for expenses actually and
reasonably incurred but not yet reimbursed by the Company; and

 

(d)                                any other accrued compensation and benefits
to which the Executive may otherwise be entitled under applicable plans,
programs and agreements of the Company or as provided for, or as otherwise
required by applicable law (including any Performance Bonus, if applicable,
prorated based upon the number of days of Executive’s employment during the year
of termination).

 

6.3                               Death.  In the event of the death of the
Executive during the Term, this Agreement shall terminate effective as of the
date of the Executive’s death provided however, that the Executive shall be
entitled to:

 

(a)                                 the portion, if any, of the Executive’s Base
Salary which remains unpaid for the period up to the date of Executive’s death;

 

(b)                                 reimbursement for expenses actually and
reasonably incurred but not yet reimbursed by the Company; and

 

(c)                                  any other accrued compensation, LTI Payment
and benefits to which the Executive may otherwise be entitled under applicable
plans, programs and agreements of the Company or as provided for, or as
otherwise required by applicable law (including any Performance Bonus, if
applicable, prorated based upon the number of days of Executive’s employment
during the year of Executive’s death).

 

6.4.                            Total Disability.  In the event Executive is
unable to perform services due to a Total Disability, the Company shall have the
right to terminate the Executive’s employment hereunder by giving the Executive
written notice thereof any time following the expiration of ninety (90) days
after the last day on which Executive performed services within contemplation of
this Agreement, provided, however, that the Executive shall be entitled to:

 

(a)                                 the portion, if any, of the Executive’s Base
Salary which remains unpaid for the period up to the date of termination;

 

(b)                                 reimbursement for expenses actually and
reasonably incurred but not yet reimbursed by the Company; and

 

(c)                                 any other accrued benefits and LTI Payment
to which the Executive may otherwise be entitled under applicable plans,
programs and agreements of the Company or as provided for, or as otherwise
required by applicable law ( including any Performance Bonus, if

 

EXECUTIVE’S INITIALS:

 

 

7

--------------------------------------------------------------------------------


 

applicable, prorated based upon the number of days of Executive’s employment
during the year of Executive’s Total Disability).

 

Notwithstanding anything herein to the contrary, in the event of a Total
Disability, the Executive shall submit to medical examinations by a licensed
physician selected by the Company, to determine whether a Total Disability
exists. The Executive may submit documentation relating to the existence of a
Total Disability from a licensed physician selected by the Executive for
consideration. In the event that the medical opinions of such licensed
physicians conflict, the Parties shall cause such licensed physicians to appoint
a third licensed physician to examine the Executive.  If the Parties are unable
to agree upon the selection of a third physician, then either Party shall be
entitled to petition the Eighth Judicial District Court for the appointment of a
third physician. The opinion of such third licensed physician shall be
dispositive.

 

7.                                      COVENANTS.

 

7.1                               Non-Solicitation.  In consideration for this
Agreement to employ the Executive and the other valuable consideration provided
for hereunder, the Executive covenants that, during the Restriction Period
defined in Section 7.3 below, Executive shall not, unless acting on behalf of
the Company, directly or indirectly, for himself or any third party, whether
alone or as a partner of a partnership, member of a limited liability company,
as an officer, director, or shareholder of a corporation, as a trustee or
beneficiary of any trust, as an employee or consultant, or otherwise:

 

(a)                                 call on, solicit, induce to leave and/or
take away, or attempt to call on, solicit, induce to leave and/or take away, any
of the known customers of the Company, either for Executive’s own account or for
any third party;

 

(b)                                call on, solicit and/or take away, any
potential or prospective customer of the Company, on whom the Executive called
or with whom Executive became acquainted during employment with the Company,
either for Executive’s own account or for any third party;

 

(c)                               induce or attempt to induce any customer or
prospective customer of the Company to discontinue or limit its patronage of the
Company’s businesses;

 

(d)                                approach or solicit any employee or
independent contractor of the Company or its Affiliates with a view towards
enticing such person to leave the employ or service of the Company, or hire or
contract with any employee or independent contractor of the Company; or

 

(e)                                  induce or attempt to induce any vendor,
lessor, licensor, supplier or other person in a business relationship with the
Company, or any prospective vendor, lessor, licensor, supplier or other person
to discontinue or limit its supply of goods or services to or for the benefit of
the Company.

 

7.2                               Noncompetition.  In consideration of
Executive’s continued contractual relationship with Company and the terms and
conditions contained in this Agreement, Executive agrees that, during the
Restriction Period defined in Section 7.3 below, Executive shall not, directly
or indirectly, compete with the present business of the Company or the business
of the Company that may then be constituted within the Las Vegas Locals Market.
For purposes of this Agreement, “Las Vegas Locals Market” shall mean the City of
Las Vegas, Nevada, and the area within a forty-five (45) mile radius of the
intersection of Las Vegas Boulevard and Charleston Boulevard, excluding (a) the
Las Vegas Strip (that area bounded by

 

EXECUTIVE’S INITIALS:

 

 

8

--------------------------------------------------------------------------------


 

Paradise Road and straight extensions thereof on the East, Charleston Boulevard
on the North, I-I5 on the West, and Sunset Road on the South), and (b) Downtown
Las Vegas (that area bounded by Eastern Avenue and straight extensions thereof
on the East, 1-515 (U.S. 93/95) on the North, 1-15 on the West, and Charleston
Boulevard on the South). Executive understands and agrees that direct
competition means development, production, promotion, or sale of any products or
services competitive with those of the Company.  Indirect competition means
employment by, independent contractor relationship with or other services to any
competitor or third party providing products or services competing with the
Company’s products, for which Executive will perform the same or similar
function as he performs for Company.

 

In the event Executive’s employment is terminated by the Company pursuant to
Section 6.2 of this Agreement, (i) the noncompetition provisions set forth in
this Section 7.2 shall not apply; provided however, such noncompetition
provision shall continue to apply with respect to the Cannery Casino Hotel
located in North Las Vegas, Nevada, and any hotel / casino owned or operated by
Station Casinos, LLC, or its Affiliates; and (ii) the Salary Termination
Payments set forth in Section 6.2(b) of this Agreement shall terminate upon
Executive obtaining a comparable full-time position with any employer.

 

7.3                               Restriction Period.  Executive may not engage
in the activities outlined in Sections 7.1 and/or 7.2 during the Term of this
Agreement and for a period of twelve (12) months from the date of expiration of
this Agreement or other termination of this Agreement, whichever is earlier.

 

7.4                               Non-Disparagement.  Each Party agrees that it
shall not, publicly or privately, disparage or make any statement (written or
verbal) which would or could impugn the integrity, business or other acumen,
ethics, or business or financial practices of any other Party (and/or any of its
Affiliates, or their respective officers, directors, shareholders, partners or
consultants).  Nothing contained in the preceding sentence, however, shall be
construed to preclude or prevent any Party from testifying truthfully in a court
proceeding or otherwise pursuant to a validly issued subpoena.

 

7.5                               Cooperation.

 

(a)                                During the Term and thereafter, Executive
agrees to fully cooperate with the Company and Affiliates during the entire
scope and duration of any litigation or administrative proceedings with respect
to any matters with which Executive was involved during his employment with the
Company.

 

(b)                                During the Term and thereafter, in the event
Executive is contacted by parties or their legal counsel with respect to
litigation adverse to the Company or its Affiliates, Executive: (i) agrees to
provide notice to the Company of such contact as soon as practicable; and
(ii) acknowledges that any communication with or in the presence of legal
counsel for the Company (including without limitation Company’s outside legal
counsel, Company’s inside legal counsel, and legal counsel of each related or
affiliated entity of Company) shall be privileged to the extent recognized by
law and, further, that Executive will not do anything to waive such privilege
unless and until a court of competent jurisdiction decides that the
communication is not privileged.  In the event the existence or scope of the
privileged communication is subject to legal challenge, then the Company must
either waive the privilege or pursue litigation to protect the privilege at the
Company’s sole expense.

 

(c)                                  In the event that the Company solicits
Executive’s cooperation as provided in this Section 7.5 after the Term hereof,
the Company shall compensate the Executive for actual time expended on behalf of
the Company at an hourly rate of one hundred thirty-two dollars ($132.00) per
hour and shall reimburse the Executive for actual costs incurred.

 

EXECUTIVE’S INITIALS:

 

 

9

--------------------------------------------------------------------------------


 

7.6                               Survival.  The Executive agrees that the
provisions of this Section 7 shall survive the expiration and/or termination of
this Agreement.

 

8.                                      CONFIDENTIAL INFORMATION AND COMPANY
PROPERTY.

 

8.1                               Confidential Information.  The Executive
understands and acknowledges that Confidential Information constitutes a
valuable asset of the Company and its Affiliates and cannot be converted by the
Executive for the Executive’s own or any third party’s use.  Accordingly, the
Executive hereby agrees that he shall not, directly or indirectly (by inference
or otherwise) disclose, whether during the Initial Term, Subsequent Term or
thereafter, share with or otherwise make known any Confidential Information to
any Person not authorized by the Company to have knowledge of, access to and/or
otherwise receive such Confidential Information.  The Executive further agrees
that he shall not directly or indirectly use or make use of any Confidential
Information in connection with any business activity other than that of the
Company.  The Parties acknowledge and agree that this Agreement is not intended
to and does not alter either the Company’s rights or the Executive’s obligations
under any applicable laws regarding trade secrets and unfair trade practices. 
Notwithstanding the foregoing, Executive acknowledges that the definition of
Confidential Information set forth in this Agreement is broader than the
definition of trade secrets under the Nevada Uniform Trade Secrets Act and that,
based on this Agreement, Executive is agreeing that such Confidential
Information is entitled to broader protection than allowed by law in the absence
of this Agreement.

 

8.2                               Company Property.  All Company Property is and
shall remain exclusively the property of the Company.  Executive hereby agrees
that he shall not, without consent of the Company, directly or indirectly, share
with or otherwise provide any Company Property to any Person not authorized by
the Company to have knowledge of, access to and/or otherwise receive such
Company Property.  The Executive shall immediately deliver to the Company upon
termination or other separation, or at any other time the Company reasonably may
so request, all Company Property that the Executive has in his possession.

 

8.3                               Required Disclosure.  In the event the
Executive is required by law or court order to disclose any Confidential
Information or to produce any Company Property, the Executive shall promptly
notify the Company of such requirement and provide the Company with a copy of
any court order or law that requires such disclosure and, if the Company so
elects, to the extent permitted by law, give the Company an adequate
opportunity, at its own expense, to contest such law or court order prior to any
such required disclosure or production by the Executive.

 

8.4                               Survival.  The Executive agrees that the
provisions of this Section 8 shall survive the expiration and/or termination of
this Agreement.

 

9.                                      LONG-TERM INCENTIVE PAYMENTS.

 

9.1                               If the Company experiences a Change in Control
prior to December 9, 2018, the Company shall pay a long term incentive payment
(“LTI Payment”) to the Executive based on the increase in the Company’s
enterprise value, which for purposes of this agreement the initial enterprise
value shall be $84 million (“Initial Enterprise Value”). For any Change in
Control other than a Sale transaction, the increase in the enterprise value
shall be determined by calculating an enterprise value for the most recently
ended twelve (12) months by multiplying EBITDA for the most recently ended
twelve (12) months by eight and subtracting the Initial Enterprise Value.  For a
Change in Control resulting from a Sale, the increase in the enterprise value
shall be determined by subtracting the Initial Enterprise Value

 

EXECUTIVE’S INITIALS:

 

 

10

--------------------------------------------------------------------------------


 

from the Sales Price of the Company. The LTI Payment shall be calculated by
multiplying the Executive’s Base Salary by the applicable multiple reflected in
Exhibit A.  The LTI Payment shall be paid to the Executive on or before the
Change in Control.

 

9.2                               If the Company fails to experience a Change in
Control event on, or prior to, December 9, 2018, the Company shall pay a LTI
Payment to the Executive based on the increase in the Company’s enterprise value
from the Initial Enterprise Value.  The increase in the enterprise value shall
be determined by calculating a December 31, 2018 enterprise value by multiplying
EBITDA for the year ending December 31, 2018 by eight, subtracting the Initial
Enterprise Value and then multiplying the sum by seventy-five percent (75%). 
The LTI Payment shall be calculated by multiplying the Executive’s Base Salary
by the applicable multiple reflected in Exhibit A.  Fifty percent (50%) of the
LTI Payment shall be paid to the Executive on or before March 15, 2019, and the
remaining fifty percent (50%) shall be paid on or before December 9, 2019.

 

9.3                               If the Company experiences a Change in Control
event subsequent to December 9, 2018, the Company shall pay a LTI Payment to the
Executive by applying the methodology described in paragraphs 9.1. and 9.2.,
less any LTI Payments previously paid Executive. Any LTI Payment is due upon the
Change of Control, or the closing of the Sale date, and is not dependent on the
Executive continuing employment with the Company or being offered or accepting
employment with the Company subsequent to the Change of Control, or Sale.

 

9.4                               In the event that Company terminates the
Executive’s employment without Cause, the Executive shall be entitled to the LTI
Payment as provided in this Section 9.

 

9.5                               In the event that the Executive suffers a
Total Disability or dies, the Executive shall be entitled to the LTI Payment as
provided in this Section 9 and as modified by Sections 6.3 or 6.4, as applicable
.  In the event of the Executive’s death, the LTI Payment shall be made to the
Executive’s designated beneficiary or to the Executive’s estate, if no
beneficiary has been designated.

 

9.6                               All LTI Payments shall vest (i) fifty percent
(50%) after 3 years of employment with the Company; (ii) seventy-five percent
(75%) after 4 years of employment with the Company; and (iii) one hundred
percent (100%) after 5 years of employment with the Company.

 

10.                               INDEMNIFICATION.

 

The Company agrees that if the Executive was a party, is a party or is
threatened to be made a party to any completed, existing or threatened action,
suit or proceeding, whether civil, criminal, administrative, arbitrative or
investigative (hereinafter, “Indemnifiable Action”), other than an action by or
in the right of the Company (e.g., derivative action), by reason of the fact
that he is or was an executive employee of the Company or is or was serving at
the request of the Company as a director, officer, executive, employee, trustee
or designated agent of another corporation or of a partnership, joint venture,
business trust or other enterprise, including service with respect to employee
benefit plans, regardless of whether the basis of such Indemnifiable Action is
alleged to be in an official capacity, the Company shall idemnify, defend, and
hold the Executive harmless to the fullest extent permitted by Nevada law and
the Company’s operating agreement, as the same exist or may hereafter be amended
(but, in the case of any such amendment to the Company’s operating agreement,
only to the extent such amendment permits the Company to provide broader
indemnification rights than the Company’s operating agreement permitted the
Company to provide before such amendment), against all expense, liability and
loss (including, without limitation, reasonably attorneys’ fees, costs,
judgments, fines, and amounts paid or to be paid in settlement) reasonably
incurred or suffered by the Executive in connection therewith. The
indemnification allowed by this section does not include any action, suit or
proceeding initiated by the Executive against

 

EXECUTIVE’S INITIALS:

 

 

11

--------------------------------------------------------------------------------


 

the Company and/or any of its Affiliates or by the Company and/or any of its
Affiliates against the Executive.

 

11.                               SECTION 409A LIMITATIONS.

 

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code (hereinafter, the
“Code”), so as to prevent the inclusion in gross income of any amounts payable
or benefits provided hereunder in a taxable year that is prior to the taxable
year or years in which such amounts or benefits would otherwise actually be
distributed, provided, or otherwise made available to the Executive. This
Agreement shall be construed, administered and governed in a manner consistent
with this intent. Any provision that would cause any amount payable or benefit
provided under this Agreement on a deferred basis to be includible in the gross
income of the Executive under Section 409A(a)(1) of the Code shall have no force
and effect.  In particular, to the extent the Executive becomes entitled to
receive a payment or a benefit upon an event that does not constitute a
permitted distribution event under Section 409A(a)(2) of the Code, then
notwithstanding anything to the contrary in this Agreement, such payment or
benefit will be made or provided to the Executive on the Executive’s “separation
from service” with the Company (within the meaning of Section 409A of the
Code).  Any reference in this Agreement to Section 409A of the Code shall also
include any final regulations, or other guidance, promulgated with respect to
the Section by the U.S. Department of Treasury or the Internal Revenue Service.

 

Executive acknowledges and agrees that the application of Section 409A of the
Code to the Company may have financial impact detrimental to the Company. 
Executive agrees that he will cooperate with and consent to the opinions of
financial, tax and/or legal advisers concerning application of Section 409A to
minimize any financial impact detrimental to the Company.

 

12.                               GAMING INVESTIGATION.

 

In the event the Executive is required to apply for and obtain any license,
permit, approval, authorization, registration, finding of suitability, or
otherwise from any Gaming Authority necessary for the conduct of the Executive’s
business on behalf of the Company (collectively, the “Approvals”), then the
Company shall pay all costs and expenses of any nature whatsoever, including
reasonable attorneys’ fees, in connection with such Approvals, including,
without limitation, any costs and expenses of any nature whatsoever associated
with the investigation of the Executive by any Gaming Authority.

 

13.                               NOTICES.

 

All notices, demands and requests required or permitted to be given to either
Party under this Agreement shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to such changed address of which such Party may
subsequently give written notice:

 

If to the Company:

Aliante Gaming, LLC

 

7300 Aliante Parkway

 

North Las Vegas, Nevada 89084

 

Attention: General Counsel

 

 

If to the Executive:

Address on file with Human Resources

 

at the time notice is necessary.

 

EXECUTIVE’S INITIALS:

 

 

12

--------------------------------------------------------------------------------


 

14.                               REPRESENTATIONS AND WARRANTIES.

 

14.1                        Executive.  The Executive hereby represents and
warrants that he has the full legal capacity to enter into this Agreement and
that there is no agreement to which he is a party or beneficiary that would
prevent, contravene or otherwise adversely impact the Executive’s ability to
comply with the terms and obligations set forth herein.

 

14.2                        Company.  The Company further represents and
warrants to the Executive that as of the Effective Date, this Agreement shall
become a binding obligation of the Company and shall be enforceable against it
in accordance with its terms, except as may be limited by laws generally
affecting the enforcement of contracts.  The Company has the power to enter into
and perform all of its obligations under this Agreement, and this Agreement has
been authorized by all necessary action on the part of the Company.

 

15.                               BENEFICIARIES/REFERENCES.

 

The Executive shall be entitled to select a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death and may change such election by giving the Company written notice thereof
pursuant to this Agreement.  In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiaries, estate or
other legal representative.

 

16.                               ASSIGNABILITY; BINDING NATURE.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs and assigns; provided, however, that no
rights or obligations of the Executive under this Agreement may be assigned,
delegated or transferred by the Executive, other than rights to compensation and
benefits hereunder following Executive’s death, that may be transferred only by
will or operation of law and subject to the limitations of this Agreement.

 

17.                               COUNTERPARTS.

 

This Agreement may be executed in counterparts, including facsimile
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement with the same effect as if all Parties had
signed the same signature page. Any signature page of this Agreement may be
detached from any counterpart of this Agreement and reattached to any other
counterpart of this Agreement identical in form hereto but having attached to it
one or more additional signature pages.

 

18.                               ENTIRE AGREEMENT.

 

This Agreement contains the entire agreement between the Parties concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, express or
implied, between the Parties with respect hereto.  No representations,
inducements, promises or agreements that are not set forth herein shall be of
any force or effect.  No modifications of this Agreement shall be effective
except those in writing hereafter made and signed by both Parties.  Any
amendment to this Agreement, including any extension or renewal of the Term,
must be made in writing and be signed by the Parties to be effective.

 

EXECUTIVE’S INITIALS:

 

 

13

--------------------------------------------------------------------------------


 

19.                               WAIVER.

 

No claim or right arising out this Agreement or any breach or default hereof can
be discharged in whole or in part by a waiver of that claim or right unless the
waiver is supported by consideration and is in writing and executed by the
aggrieved Party hereto.  A waiver by either Party of a breach or default by the
other Party of any provision of this Agreement shall not be deemed a waiver of
future compliance therewith, and such provision shall remain in full force and
effect.

 

20.                               SEVERABILITY.

 

If any provision of this Agreement shall be determined to be invalid or
unenforceable, in whole or in part, for any reason, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted or as if such
provision had not been originally incorporated herein, as the case may be.

 

21.                               ARBITRATION.

 

21.1                        Disputes.  Any and all disputes relating to this
Agreement shall be resolved by arbitration administered by the American
Arbitration Association under its National Rules for Resolution of Employment
Disputes or other applicable rules or as otherwise mutually agreed to by the
Parties.  Any arbitration shall take place in Las Vegas, Nevada and shall be
governed by the procedural and substantive laws of Nevada.

 

21.2                        Discovery.  Notwithstanding any provision of Nevada
law or the applicable arbitration rules to the contrary, each Party to any
arbitration hereunder shall have all of the rights of discovery pertaining to
civil litigation as provided in Nevada law.  In addition, each of the Parties
will share equally in the costs and expenses of the arbitration proceeding
unless the arbitrators find that the position of the non-prevailing Party in
such arbitration proceeding was without substantial justification, in which
event the arbitrators may assess all or an unequal portion of such costs and
expenses against the non-prevailing Party, as the arbitrators deem equitable.

 

22.                               EQUITABLE RELIEF.

 

Notwithstanding anything herein to the contrary, either Party may seek
injunctive or other equitable relief in any state or federal court of competent
jurisdiction in Clark County, Nevada without first complying with the
arbitration provisions of Section 20, and each Party consents to the exclusive
jurisdiction of state and federal courts in Clark County, Nevada for such
purpose.  The Parties acknowledge and agree that a breach of Section 7 or
Section 8 by Executive will result in irreparable harm to the Company which
cannot be reasonably quantified in monetary terms.  Accordingly, it is
acknowledged that the Company shall be entitled to immediate injunctive relief
and if the court so permits, may obtain specific performance or a temporary or
permanent order restraining any threatened or further breach on the posting of a
minimal bond.  Nothing contained in this Section 21 shall be deemed to limit
either Party’s remedies for any breach of this Agreement.

 

EXECUTIVE’S INITIALS:

 

 

14

--------------------------------------------------------------------------------


 

23.                               GOVERNING LAW.

 

To the extent not otherwise expressly stated herein, any and all dispute
resolution shall be governed by and construed and interpreted in accordance with
the procedural and substantive laws of the State of Nevada without reference to
the principles of conflict of laws thereof.  Likewise, the validity and effect
of this Agreement shall be governed exclusively by the laws of the State of
Nevada, without regard to its conflicts of law provisions.  Except as otherwise
provided herein, the Parties agree that venue shall be proper in any state or
federal court of competent jurisdiction in Clark County, Nevada.

 

24.                               HEADINGS.

 

The headings and captions of the sections and subsections contained in this
Agreement are for convenience and reference only and shall not be deemed to
explain, modify, amplify, control, aid in the interpretation and/or or affect
the meaning or construction of any provision of this Agreement.

 

25.                               CONSTRUCTION.

 

The terms and conditions of this Agreement shall be construed as a whole
according to their fair meaning and not strictly for or against any Party.  The
Parties acknowledge that any rule of construction to the effect that ambiguities
are to be resolved against the drafting Party shall not apply in the
interpretation of this Agreement.  The provisions of this Agreement shall be
interpreted in a reasonable manner to give effect to the purpose of the Parties.

 

26.                               ATTORNEYS’ FEES.

 

In the event an action, claim or suit is brought to enforce the terms of this
Agreement or to collect damages claimed as a result of a breach of this
Agreement, the prevailing Party shall be entitled to recover its reasonable
attorneys’ fees, costs and all other expenses reasonably associated with the
enforcement of this Agreement.

 

27.                               ACKNOWLEDGMENT.

 

The Executive represents and acknowledges that he is entering into this
Agreement knowingly and voluntarily, that he has carefully read this Agreement
in its entirety, understands the terms and conditions contained herein, has had
the opportunity to review this Agreement with legal counsel of his own choosing
and has not relied on any statements made by the Company or its legal counsel as
to the meaning of any term or condition contained herein or in deciding whether
to enter into this Agreement.

 

[Signature Page Follows]

 

EXECUTIVE’S INITIALS:

 

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

 

EXECUTIVE

ALIANTE GAMING, LLC

 

 

 

 

By:

ALST Casino Holdco, LLC

 

 

its managing member

 

 

 

 

 

 

 

/s/ Robert Schaffhauser

 

By:

/s/ Soohyung Kim

ROBERT SCHAFFHAUSER

 

SOOHYUNG KIM

 

 

Its: CEO

 

 

 

 

ALST CASINO HOLDCO, LLC

 

 

 

 

 

 

 

By:

/s/ Soohyung Kim

 

 

 

SOOHYUNG KIM

 

 

Its: CEO

 

 

EXECUTIVE’S INITIALS:

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ALST Casino Holdco, LLC

Long Term Incentive Payout

Tier II - Robert Schaffhauser

($ in millions)

 

Sales Price /
Enterprise Value

 

Dollar Increase Over
Initial Enterprise
Value(1)

 

Percentage Increase
Over Enterprise
Value(2)

 

Salary Multiple

 

$125

 

$

41

 

48.8

%

1

 

$150

 

$

66

 

78.6

%

1.5

 

$200

 

$

116

 

138.1

%

2

 

$225

 

$

141

 

167.9

%

2.5

 

$250

 

$

166

 

197.6

%

3

 

$275

 

$

191

 

227.4

%

4

 

$300 or greater

 

$

216

 

257.1

%

5

 

 

--------------------------------------------------------------------------------

(1)  Assuming an initial enterprise value of $84 million (2011 EBITDA of $10.5
million multiplied by 8).

(2)  Assuming an initial enterprise value of $84 million (2011 EBITDA of $10.5
million multiplied by 8).

 

EXECUTIVE’S INITIALS:

 

 

--------------------------------------------------------------------------------